DETAILED ACTION
	Claims 3 and 9-20 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on June 16, 2022 has been acknowledged and has been entered into the present application file.
Priority
The claim to priority as a DIV of 16/782,796, now USPN 11,059,806, filed on February 5, 2020, is granted in the present application.  However, the further claim of to UK 1901559.3 filed on February 5, 2019 is denied for the present claims as the priority document does not provide support for the presently claimed subject matter and there is intervening art.  Therefore, the filing date of claims 3 and 9-20 is February 5, 2020.
Previous Improper Markush Grouping Rejections
Claim 3 was previously rejected on the basis that it contains an improper Markush grouping of alternatives. 
The claim is now drawn to a proper Markush grouping, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claims 3 and 4 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry Entry 1564032-97-8 (entered 2014).
	The anticipated subject matter has been deleted, and the rejection is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 9-13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momose et al. (USPN 7,423,159).
Momose et al. teaches the compound 
    PNG
    media_image1.png
    110
    221
    media_image1.png
    Greyscale
, which reads on the claims where A is a disubstituted pyrazole of formula A1 in claim 9, RB2 is methyl and RB3SN is methyl.  See Reference Example 129, column 92.
Claims 3 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebenbeck et al. (USPN 7,312,350).
Ebenbeck et al. teaches the compound 
    PNG
    media_image2.png
    149
    247
    media_image2.png
    Greyscale
, which reads on the claims where A is a trisubstituted pyrazole of formula A6, RB2 is methyl, RB3 is trifluoromethyl, and RB3SN is methyl.  See column 10, lines 22-24.
Claims 3, 9-13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry 2304324-51-2 (Entered April 10, 2019).
	CAS Registry 2304324-51-2 is the compound 
    PNG
    media_image3.png
    141
    244
    media_image3.png
    Greyscale
, which is the fourth compound of claim 20 and reads on the rest of the claims where A is disubstituted pyrazole of A1 of claim 9, RB2 is methyl, and RB3SN is chloro.  See the hitstructure.
Conclusion
	Claims 3 and 9-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626